Citation Nr: 1703057	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-15 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, on behalf of the RO in Cleveland, Ohio.

In September 2011, the Veteran provided testimony at video hearing.  A transcript of the hearing is of record.  

In March 2014, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted.

The Veteran is seeking service connection for a lumbar spine disability.  He reports that during service (late 1970's or early 1980's) he started to develop low back pain without a specific injury or event.  He states that he sought medical treatment during service for his back pain.  Post-service, the Veteran injured himself in 2003 when he fell off a roof and sustained compression fractures to L1, L2, and L3.  

The Veteran's service treatment records show that he received treatment for low back/lumbar symptoms.  A May 1994 retirement examination demonstrated that his spine was clinically normal.

The Veteran underwent a VA examination of the spine in April 2009 and an addendum opinion was provided in May 2009.  The April 2009 VA examination report shows that the Veteran was diagnosed as having lumbar strain with nonservice-connected compression fractures of L1, L2, and L3 and degenerative joint disease at L4-5, L5-S1.  The examiner opined that the majority of the Veteran's degenerative disease is more likely than not related to his fractures, however, it was impossible without resorting to speculation to determine exactly how much of the degenerative joint disease is related to service-connected lumbar strain and what is related to his old traumatic nonservice-connected fractures.  In a May 2009 addendum, the examiner merely reiterated the above-cited opinion.  

In the March 2014 remand, the Board found the April 2009 VA examiner's opinion to be inadequate as the examiner suggested that a certain percentage of the Veteran's current lumbar spine degenerative joint disease is etiologically attributable to a "service-connected" lumbar strain.  However, the Board noted that the salient question to be answered by the examiner is not how much of, but whether it is at least as likely as not that any current lumbar spine disability is attributable to the Veteran's active duty or a service-connected disability.  The Board also noted that the VA examiner did not include a discussion of the Veteran's relevant evidence of record, including his service treatment records.  Lastly, the Board noted that the VA examiner rendered an assessment of lumbar strain in addition to lumbar spine degenerative joint disease but then referred to the Veteran's lumbar strain as "service-connected" without any elaboration as how that conclusion was reached.  The Board remanded the claim for further VA opinion.

The Veteran underwent a VA examination in April 2014 and an addendum opinion was provided in July 2014.  The April 2014 VA examination report shows that the Veteran is diagnosed as having lumbar spine compression fractures and lumbar spine degenerative disc disease.  The examiner opined that although the Veteran did have ongoing back complaints in service, his current presentation of compression fractures with degenerative joint disease is post service.  The rationale provided was that a review of the x-rays done in 2003 at the time of the fall off the roof did not reveal any degenerative changes.  Subsequent imaging revealed degenerative changes throughout the thoracolumbar spine but primarily at the level of the compression fractures.  In a July 2015 addendum, the VA examiner stated that the diagnosis and medical opinions were unchanged in light of a review of a lay statement from a fellow service member attesting to the Veteran's back pain during service.  

The Board finds that the April 2014 VA examiner's opinion to be inadequate.  The examiner only briefly acknowledged that the Veteran had ongoing complaints of back pain during service but then focused the rest of the opinion on the post-service 2003 injury. The examiner also failed to discuss the Veteran's ongoing complaints of back pain following service.  In addition, while the April 2009 examiner provided a diagnosis of lumbar strain, the April 2014 examination report was silent as to this diagnosis.  It remains unclear whether the Veteran has a current diagnosis of lumbar strain in addition to lumbar spine compression fractures and lumbar spine degenerative disc disease and if so, whether such a diagnosis is related to service.  

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  Therefore, the issue must once again be remanded for further VA opinion.

Moreover, the Veteran states that he was employed for a period of time at the same VA Medical Center as the April 2014 VA examiner and that he had filed a formal complaint against the examiner with regard to another case.  Thus, he alleges that the April 2014 had a conflict of interest and requests that a VA examination be conducted by another examiner.  

 Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the claims file to an appropriate VA examiner other than the VA examiner who provided the April 2014 and July 2014 opinions, to ascertain the presence, nature and likely etiology of a lumbar spine disability, to include lumbar strain, lumbar spine compression fractures and lumbar spine degenerative disc disease.  The Veteran may be scheduled for another VA examination if this is deemed necessary.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) than any lumbar spine disability present was incurred in or due to his active duty.  In rendering any etiological opinion, the examiner must consider and discuss the Veteran's assertions that he experienced symptoms during and after his active duty.  Further, the examiner must consider and discuss the instances of in-service treatment for low back/lumbar symptoms or injuries, the results of the May 1994 retirement examination, and the Veteran's 2003 injury resulting from a fall off a roof.  A complete rationale for all opinions must be provided.

2.  After completion of the foregoing, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




